Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. Applicant argues that “Ricci does not disclose, among other things, "lighting equipment comprises a lamp pole, a lighting unit, a light fixture body, and a sensing unit physically connected with the light fixture body", as recited in amended independent claim 1.” This is inaccurate, as Ricci et al. does teach the above. (Col. 40, ll. 48-67; See “In accordance with yet another exemplary embodiment, the dimmer/disable module 3890 can communicate with one or more other devices, such as billboard lighting 3808, street lights 812, stop lights 3816, and road sign illumination 3820, and indicate driver preferences for the operation of one or more of these devices. For example, a certain driver may prefer to not have street lights illuminated, nor need road signs and would prefer not to see billboard lighting. However, another driver, perhaps one who has poor night vision, would perhaps like to have maximum street light illumination, maximum road sign illumination, but only 50% illumination for billboard lighting. The dimmer/disable module 3890 could coordinate, via one or more communications links and networks 10 (and/or via the ad hoc network), the appropriate illumination of one or more of these devices appreciating, that if other vehicles are in the area there may be a conflict in which case one or more of the billboard lighting 3808, street lights 3812, stop lights 3816 and road sign illumination 3820 could default to a default mode of operation and/or illumination.”) Further, Applicant argues that “Ricci also does not disclose, among other things, "wherein the detection range of the sensing unit covers certain road area, wherein each of the plurality of lighting equipments is disposed at a fixed position relative to the road, wherein at least one of the plurality of lighting equipment is disposed on a first side of the road, and at least one of the plurality of lighting equipments is disposed on a second side of the road, wherein the sensing unit comprises one or more of an infrared sensor, a camera, and a radar sensor", as recited in amended independent claim 1.” This is also inaccurate as Ricci . 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 & 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (U.S. Patent No. 9,014,911).
Regarding claim 1, Ricci teaches an intelligent lighting system, comprising: a plurality of lighting equipments (Col. 40, ll. 48-53; See "In accordance with yet another exemplary embodiment, the dimmer/disable module 3890 can communicate with one or more other devices, such as billboard lighting 3808, street lights 3812, stop lights 3816, and road sign illumination 3820, and indicate driver preferences for the operation of one or more of these devices.") disposed along a road, wherein each of the plurality of lighting equipments comprises a lamp pole, a lighting unit, a light fixture body, and a sensing unit physically connected with the light fixture body, (Col. 38, ll. 47-53; See “For example, one or more of the elements or objects/devices illustrated in vehicle 3804, could also be located or duplicated in billboard lighting 3808, street lights 3812, stop lights 3816, road sign illumination 3820, or in general associated with any device(s) which is desired to be controlled based on one or more environmental factors.”) which is configured to collect road condition information data within a detection range of the sensing unit; (Col. 40, ll. 6-33; See "In accordance with yet another exemplary embodiment, the data collection devices 3810 can wherein the detection range of the sensing unit covers certain road area, (Col. 40, ll. 12-17, See : This information can include, but is not limited to, road position, lane number, lane size, or in general any information relating to the road on which the vehicle 3804 is traveling, and can further be supplemented with information from sensors on lane dividers, signs, and/or any other marking or sensor that a vehicle is able to communicate with or otherwise detect.”) wherein each of the plurality of lighting equipments is disposed at a fixed position relative to the road, wherein at least one of the plurality of lighting equipments is disposed on a first side of the road, and at least one of the plurality of lighting equipments is disposed on a second side of the road (Col. 38, ll. 47-53; See “For example, one or more of the elements or objects/devices illustrated in vehicle 3804, could also be located or duplicated in billboard lighting 3808, street lights 3812, stop lights 3816, road sign illumination 3820, or in general associated with any device(s) which is desired to be controlled based on one or more environmental factors.”) wherein the sensing unit comprises one or more of an infrared sensor, a camera, and a radar sensor; (Col. 33, ll. 27-42; See “In operation, one or more of the sensors 3410 and communication module 3420 query a sensible area around the vehicle 3400 to determine the presence of one or more objects. This sensing can be based on one or more of pinging, optical detection, infrared detection, inductive detection, capacitive detection, laser-based detection, acoustic-based detection, presence information, GPS information, or in general any information that can be used to assist the vehicle 3400 in determining what is in a certain geographic proximity to that vehicle. One exemplary benefit of sensing nearby objects is to assist with avoiding collisions. For example, dynamically
obtained information can be acquired by the analysis/proximity module 3460, in conjunction with one or more of the sensor inputs, and vehicle trajectory or projected movement information to determine whether or not a collision is potential or eminent.”) and a communication system, in communication connection with the sensing units, and configured to provide the collected road condition information data to a vehicle. (Col. 37, ll. 25-31; See “As these networks are daisy-chained together, location and/or direction information associated with vehicle 3610 could be used as a basis for determining when all vehicles within five miles and on the side of the road have been notified. As will be appreciated, these communications and networks are not limited to vehicles, but can also be extended to other objects, such as object 3670 and individual 3650.”)
Regarding claim 2, Ricci teaches wherein a detection range of one of the plurality of lighting equipments partially overlaps with detection ranges of at least two other ones of the plurality of lighting equipments (Col. 33, ll. 27-42; See "In operation, one or more of the sensors 3410 and communication module 3420 query a sensible area around the vehicle 3400 to determine the presence of one or more objects. This sensing can be based on one or more of pinging, optical detection, infrared detection, inductive detection, capacitive detection, laser-based detection, acoustic-based detection, presence information, GPS information, or in general any information that can be used to assist the vehicle 3400 in determining what is in a certain geographic proximity to that vehicle. One exemplary benefit of sensing nearby objects is to assist with avoiding collisions. For example, dynamically obtained information can be acquired by the analysis/proximity module 3460, in conjunction with one or more of the sensor inputs, and vehicle 
Regarding claim 3, Ricci teaches further comprising a preprocessing unit, configured to preprocess the road condition information data. (Col. 40, ll. 23-33; See "Using these techniques, maps could also be supplemented with real-time information that could be very granular based on the types of data and sensor inputs that a vehicle 3804 would be able to detect. As will be appreciated, since these types of features could be installed on a multitude of vehicles, the mapping service could assemble all of the data, average it, and provide very accurate information about particular road conditions, lane shifts, construction projects, detours, lane widths, and in general any information related to road conditions, travel conditions, traffic conditions, or the like.").
Regarding claim 4, Ricci teaches wherein the preprocessing unit comprises processing modules disposed on the plurality of lighting equipments, and the processing modules preprocess road condition data collected by the sensing units within an area. (Col. 40, ll. 23-33; See "Using these techniques, maps could also be supplemented with real-time information that could be very granular based on the types of data and sensor inputs that a vehicle 3804 would be able to detect. As will be appreciated, since these types of features could be installed on a multitude of vehicles, the mapping service could assemble all of the data, average it, and provide very accurate information about particular road conditions, lane shifts, construction projects, detours, lane widths, and in general any information related to road conditions, travel conditions, traffic conditions, or the like.").

Regarding claim 6, Ricci teaches wherein a manner of the preprocessing comprises one or more of the following: defining of a collision boundary and/or a collision volume of a vehicle, a pedestrian or another obstacle; determining of a motion state of the vehicle, the pedestrian or the another obstacle; and 3D modeling of the vehicle, the pedestrian or the another obstacle. (Col. 33, ll. 27-42; See "In operation, one or more of the sensors 3410 and communication module 3420 query a sensible area around the vehicle 3400 to determine the presence of one or more objects. This sensing can be based on one or more of pinging, optical detection, infrared detection, inductive detection, capacitive detection, laser-based detection, acoustic-based detection, presence information, GPS information, or in general any information that can be used to assist the vehicle 3400 in determining what is in a certain geographic proximity to that vehicle. One exemplary benefit of sensing nearby objects is to assist with avoiding collisions. For example, dynamically obtained information can be acquired by the analysis/proximity module 3460, in conjunction with one or 
Regarding claim 7, Ricci teaches wherein the communication system comprises a communication units disposed on the plurality of lighting equipments, and is in communication connection with the vehicle through an external communication network, or is in direct communication connection with the vehicle. (Col. 33, ln. 8-15; See "More specifically, and as illustrated in FIG. 34, a vehicle 3400 is illustrated that includes one or more sensors 3410, communication module 3420, controller/processor 3430, memory 3440, a notification module 3450, an analysis/proximity module 3460, and an action module 3470. In addition, within the vehicle environment are one or more objects 3490, such as a bicycle, a pedestrian, another car, or the like." & Col. 40, ln. 12-17; See "This information can include, but is not limited to, road position, lane number, lane size, or in general any information relating to the road on which the vehicle 3804 is traveling, and can further be supplemented with information from sensors on lane dividers, signs, and/or any other marking or sensor that a vehicle is able to communicate with or otherwise detect.").
Regarding claim 8, Ricci teaches wherein the communication system is further in communication connection with a cloud end through an external network to upload the road condition information data. (Col. 40, ln. 18-23; See "All this information could then optionally be uploaded, during an off-peak time, to a mapping services (not shown) that could use the data to update one or more of maps, traffic information, congestion information, driver information, travel information, detour or construction information, or the like." & Col. 47, ln. 26-36; See "It will be appreciated from the preceding description, and for reasons of computational efficiency, that the components of the system can be arranged at any location within a distributed network of components without affecting the operation of the system. For example, the various components can be located in a switch such as a PBX and media server, gateway, in one or more communications devices, at one or more users' premises, or some combination thereof. Similarly, one or more functional portions of the system could be distributed between a telecommunications device(s) and an associated computing device.").

Regarding claim 21, Ricci teaches wherein a manner of the preprocessing comprises one or more of the following: defining of a collision boundary and/or a collision volume of a vehicle, a pedestrian or another obstacle; determining of a motion state of the vehicle, the pedestrian or the another obstacle; and 3D modeling of the vehicle, the pedestrian or the another obstacle. (Col. 33, ll. 27-42; See "In operation, one or more of the sensors 3410 and communication module 3420 query a sensible area around the vehicle 3400 to determine the presence of one or more objects. This sensing can be based on one or more of pinging, optical detection, infrared detection, inductive detection, capacitive detection, laser-based detection, acoustic-based detection, presence information, GPS information, or in general any information that can be used to assist the vehicle 3400 in determining what is in a certain geographic proximity to that vehicle. One exemplary benefit of sensing nearby objects is to assist with avoiding collisions. For example, dynamically obtained information can be acquired by the analysis/proximity module 3460, in conjunction with one or more of the sensor inputs, and vehicle trajectory or projected movement information to determine whether or not a collision is potential or eminent.").
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor (U.S Publication No. 2017/0337813) teaches a sustained vehicle velocity via virtual private infrastructure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:00am-5:00pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
9/10/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661